Citation Nr: 1534880	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation or chemical exposure. 

2.  Entitlement to service connection for hypertension, to include as due to ionizing radiation or chemical exposure. 

3.  Entitlement to service connection for heart attack, to include as due to ionizing radiation or chemical exposure. 

4.  Entitlement to service connection for congestive heart failure, to include as due to ionizing radiation or chemical exposure. 

5.  Entitlement to service connection for sleep apnea, to include as due to ionizing radiation or chemical exposure.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1966 and from February 1966 to January 1970.

These matters come before Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

These matters were remanded in July 2010 for additional development.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, has been raised by the record as reflected in a June 2007 statement from the Veteran and in a March 2012 private medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

In this case, the Board notes that the Veteran's claimed disabilities on appeal, that is diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are not diseases listed under 38 C.F.R. § 3.311 for radiogenic diseases.  As such, the Veteran does not meet the basic requirements of 38 C.F.R. § 3.311 which require a diagnosis of one of the listed conditions.  However, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In the September 2007 rating decision, the RO noted that the Veteran service medical records did not contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  However, there is no indication that any attempts to locate any outstanding service personnel records, to include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), were undertaken by the RO.  On remand, the AOJ must undertake the appropriate development to verify his alleged ionizing radiation exposure in service, which the Veteran claims is due to his duties working on aircraft or due to operating radar on many occasions in service.  See July 2007 written statement from the Veteran

In addition, the Board has expanded the claims for service connection on appeal to consider all theories of entitlement reasonably raised by the record.  In this regard, while the Veteran indicated in his July 2006 claim for benefits that he was exposed to ionizing radiation in service, he later indicated in a June 2007 statement that his symptoms are due to exposure to various chemicals while performing his duties in service working on aircrafts.  Specifically, he asserted that he was exposed to:  benzene, "tricholr," acetone, gas, "liquid oxygen (F4C)," grease that he used to pack wheel bearings by hand, and fluids used to service hydraulic systems.  The Board notes that the Veteran's DD214s reflect that his military occupational specialties (MOS) were that of an aircraft mechanic and an aircraft maintenance technician.  The Veteran's contentions that he was exposed to various chemicals are consistent with his MOS in service.  In this case, there is no reason to dispute the Veteran's assertions that he was exposed to various chemicals when he was working  on aircraft.

VA must give "a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'" Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  VA is required to adjudicate all claims reasonably raised by a liberal reading of the record.  In general, this includes to broadly construe a claim based on the claimant's description of the claim and the information the claimant submits, or VA obtains, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Here, the RO has not considered this theory of entitlement-that is, that the Veteran's claimed disabilities are related to his exposure to chemicals in service resulting from his duties working on aircrafts.  In light of the above, the Board finds that a VA examination and opinion is necessary to determine whether the claimed conditions are related to the Veteran's active service, to include his exposure to chemicals.  

Prior to scheduling the above examinations, all outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, to ensure all due process due process requirements are met, and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide all outstanding information and/or evidence pertinent to the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the appellant and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

2.  Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records to include a DD Form 1141, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141, or other potential avenues to attempt to verify that the Veteran had any exposure to ionizing radiation in service.

3.  Obtain all outstanding VA medical records.

4.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the etiology of his for diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the report of the examination(s) should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner(s) are requested to opine whether it is as least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea are related to or had their onset during active service, to include any chemical exposure would be consistent with the Veteran's service as an aircraft mechanic and maintenance technician and, if verified, his exposure to ionizing radiation.  In providing this opinion, the examiners should discuss the Veteran's claimed exposure to benzene, "tricholr," acetone, gas, "liquid oxygen (F4C)," grease that he used to pack wheel bearings by hand, and fluids used to service hydraulic systems.

The examiner(s) must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  The examiner is requested to address a March 2012 private opinion from A. Patel, M.D. that the Veteran's diabetes may have been related to service, depending on his chemical exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If any examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Then, readjudicate the claims for service connection for diabetes mellitus, hypertension, heart attack, congestive heart failure, and sleep apnea, to include as due to in-service exposure to various chemicals for aviation maintenance operations, or ionizing radiation.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




